[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]       ORDER RE MOTION FOR CONTEMPT DATED DECEMBER 30, 2002 (#132)
The plaintiff, Roman S. Karp is found in wilful contempt for failure to comply with the orders of the Court. Specifically, the plaintiff is found in contempt for failure to maintain medical and dental insurance as per the terms of the judgment for the benefit of the minor children.
The plaintiff is found in wilful contempt for his failure to maintain life insurance as required under the terms of the judgment.
The plaintiff is further found in wilful contempt for failure to make timely payments of his alimony and support obligation.
The Court enters the following orders:
That the plaintiff be responsible for payment incurred by the defendant for the cost of medical and dental insurance for the benefit of the minor children. The defendant shall provide notice of the cost of said policy to the plaintiff, the plaintiff shall pay for said insurance on a monthly basis payable in advance.
The plaintiff shall make payments of alimony and support in a timely basis. Payments shall be made by mail.
The plaintiff shall secure a life insurance policy in the amount of $39,000.00 for the benefit of the defendant to secure his alimony obligations under the terms of the judgment. He shall provide proof of such policy forthwith. CT Page 2578-ab
Counsel fees are ordered in the amount of $500.00 to be paid by the plaintiff to the defendant's counsel on or before thirty days from the date of this order.
  BY THE COURT Antonio C. Robaina, J.
CT Page 2578-ac